DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-18 filed and preliminary amended on 08/29/2019 are pending and being examined. Claims 1, 7, and 13 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al (US Pub 2020/0034958, hereinafter “Campbell”). 

Regarding claim 1, Campbell discloses a computer-implemented method for performing image processing (the method for damage detection in images; see fig.1), the method comprising: obtaining, by a computing device, a video stream of a target object (obtaining a sequence of images from a vehicle; see step 1 of fig.1 and para.63 lines 1-9; see also the top raw of fig.3); obtaining, from the video stream, a plurality of images ranked according to a first sequence (sorting and indexing the sequence of images; see step 3 of fig.3 and para.63; see also the last raw of fig.3); extracting a set of feature vectors corresponding to the plurality of images (extracting features from the images for identifying damage areas in image, such as HOG features, SURF feature; see para.68, para.45; see para.45; see also step 4—step 6 of fig.1); 
sequentially providing, based on the first sequence, the set of feature vectors to a trained damage assessment image judgment model (image-by-image (see fig.3), based on the detected features, “Deep learning” (computer  vision classifiers, e.g., trained neural network shown fig.7) may determine whether there are areas of damage within each image; see para.68; see step 7 of fig.1, para.46); and 
determining, by using the trained damage assessment image judgment model and the set of feature vectors, whether each image in the plurality of images corresponds to a damage assessment image (the machine learning algorithms may identify the location of the damage within the classified object in the corresponding image; see step 8 of fig.1; see para.67-68 and fig,6; see also para.46).

Regarding claim 2, 8, 14, Campbell discloses, wherein extracting the set of feature vectors comprises one or more of: applying a categorization model to the plurality of images to extract a set of basic feature attributes for the plurality of images (e.g., HOG features, see para.68); applying a target detection and segmentation model to the plurality of images to extract a set of semantic features for the plurality of images; and applying an optical flow model to the plurality of images to extract a set of optical flow features for the plurality of images.

Regarding claim 3, 9, 15, Campbell discloses, wherein the set of basic feature attributes of the plurality of images comprise one or more of: whether the plurality of images are blurred, whether the plurality of images include at least a damage area of the target object (e.g., see para.67), whether light is sufficient, whether a photographing angle is skewed, and whether a photographing distance is appropriate.

Regarding claim 4, 10, 16, Campbell discloses, wherein the set of semantic feature attributes for the plurality of images comprise one or more of: a number of bounding boxes, a number of segmentation categories, an image ratio of a maximum bounding box, and an image ratio of a maximum segmentation category (these features are anticipated by Campbell because claim 2 is satisfied by one limitation which is “applying a categorization model to the plurality of images to extract a set of basic feature attributes for the plurality of images” and does not require the limitations in this claim).

Regarding claim 5, 11, 17, Campbell discloses t, wherein the trained damage assessment image judgment model is obtained by: obtaining a plurality of video streams corresponding to a plurality of training-sample target objects (see “train-data/batch” 64 of fig.7); for each video stream associated with each training-sample target object (see (1) of fig.7 and para.73): obtaining a plurality of samples in chronological order from the video stream (see (2) of fig.7 and para.74); extracting a set of feature vectors (see (3)—(5) of fig.7, and para.65—para.77; see also para.68) and a set of tag values from the plurality of samples (“training classes”, “label” in “batch data”, see 64 of fig.7 and para.78); providing the set of feature vectors to a damage assessment image judgment model (the CNN shown in fig.7; see para.73—para.79); and training the damage assessment image judgment model, based on the set of feature vectors and the set of tag values, to minimize a prediction damage function (training the CNN to minimize the “loss function”; see “Loss SOFTMAXWITHLOSS” of fig.7).

Regarding claim 6, 12, 18, Campbell discloses, wherein the damage assessment judgement model comprises a Long Short Term Memory (LSTM) neural network, a recursive neural network (RNN), or a Gated Recurrent Unit (GRU) neural network (the CNN; see fig.7).
Regarding claim 7, 13, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	WANG; Jianzong et al. US 20180182039 A1; Endras; Mark et al. US 20190294878 A1.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        4/22/2021